                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

ARRON MICHAEL LEWIS                                                       PLAINTIFF
ADC #151373

VS.                           No. 5:18CV00218-BRW-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction, et al.                              DEFENDANTS


                                        ORDER

      I have reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray. No objections were filed. After careful review, I approve and adopt the

Recommendation.

      Accordingly, Defendant Kelley and Stephens’ motion for summary judgment (Doc. No.

13) is DENIED.

      IT IS SO ORDERED this 10th day of September, 2019.



                                                  Billy Roy Wilson __________________
                                                  UNITED STATES DISTRICT JUDGE
